                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:18-CR-48-lBO


UNITED STATES OF AMERICA               )
                                       )
               vs.                     )                       ORDER
                                       )
DONOVAN DION REED                      )



       On January 3, 2019, a motion to appoint new counsel by defendant was granted by oral order

during a proceeding before the undersigned. See [DE 69].

       Accordingly, the Office of the Federal Public Defender is directed to appoint new counsel

for defendant and the arraignment for this case is continued until the Court's March 2019 term of

court. Any delay that results from this continuance is excluded from the Speedy Trial Act

computation pursuant to 18 U.S.C. § 3161(h)(7)(A) for the reason that the ends of justice served by

granting this continuance outweigh the best interest of the public and the defendant in a speedy trial.




                          SO ORDERED this      ll day of January, 2019.

                                               ~¥
                                               CHIEF UNITED STATES DISTRICT JUDGE
